DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the spring-loaded fastener and spring-loaded plunger assembly of claims 4 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl US 20060067063.

Regarding claim 1, Stahl discloses a mechanism for connecting a module(110/702 in Fig. 7) to a chassis (204 in Fig. 2c and 6e), the mechanism comprising: 
a plug (704 in Fig. 7) configured to couple the module (110/702) to the chassis (204); and 
one or more of: 
a first element (600 in Fig. 6a) configured to forcefully push or pull the module towards a backplane (706 in Fig. 7) of the chassis (204) to effectively reduce or eliminate a designed-in and/or tolerance-induced gap between an end of a connector (700 in Fig. 7) of the module and a back surface of the plug (704) when the connector (700) is inserted into the plug (704).

Regarding claim 3, Stahl discloses the mechanism of claim 1, wherein the first element (600) includes: 
a first spring-loaded fastener (601 in Fig. 6a) configured at a top end of the chassis (204 as depicted in Fig. 6e) and a second spring- loaded fastener (other 601 not numbered in Fig. 6e) configured at a bottom end of the chassis (204 as depicted in Fig. 6e).

Regarding claim 6, Stahl discloses the mechanism of claim 1, wherein the mechanism further comprises an ejector handle (100 in Fig. 6a) that includes a member (latching portion of 100 in Fig. 6a) configured to provide a positive mating pressure on the module (110/702) when the connector (700) is inserted into the plug (704); 
wherein the ejector handle (100) is configured to unseat the module (110/702) from the plug (704) when the ejector handle (100) is in an eject position.

Regarding claim 7, Stahl discloses the mechanism of claim 6, wherein the mechanism further comprises a second ejector handle (other handle 100 not numbered in Fig. 6e) that includes a member (latching portion of other 100 similar to that shown in Fig. 6a) configured to provide a positive mating pressure on the module (110/702) when the connector (700) is inserted into the plug (704), 
wherein the ejector handle (100) is configured at a top end of the chassis (204 as depicted in Fig. 6e) and the second ejector handle (other 100) is configured at a bottom end of the chassis (204 as depicted in Fig. 6e).

Regarding claim 8, Stahl discloses a chassis (204 in Fig. 2c and 6e) comprising: 
one or more plugs (704 in Fig. 7), 
each plug (704) configured to couple a respective module (110/702 in Fig. 7) to the chassis (204);  and 
a respective mechanism for connecting each respective module (110/702) to the chassis (204) via a corresponding plug (704) of the one or more plugs (704), 
each respective mechanism comprising one or more of: 
a first element (600 in Fig. 6a and 6e) configured to forcefully push or pull the respective module (110/702) towards a backplane (706 in Fig. 7) of the chassis (204) to effectively reduce or eliminate a designed-in and/or tolerance-induced gap between an end of a connector (700 in Fig. 7) of the respective module (110/702) and a back surface of the corresponding plug (704) when the connector (700) is inserted into the corresponding plug (704).

Regarding claim 10, Stahl discloses the chassis of claim 8, wherein the first element (600) includes: 
a first spring-loaded fastener (601 in Fig. 6a) configured at a top end of the chassis (204 as depicted in Fig. 6e) and a second spring- loaded fastener (other 601 not numbered in Fig. 6e) configured at a bottom end of the chassis (204 as depicted in Fig. 6e).

Regarding claim 13, Stahl discloses the chassis of claim 8, wherein each respective mechanism further comprises an ejector handle (100 in Fig. 6a) that includes a member (latching portion of 100 in Fig. 6a) configured to provide a positive mating pressure on the respective module (110/702) when the connector (700) is inserted into the corresponding plug (704); 
wherein the ejector handle (100) is configured to unseat the module (110/702) from the corresponding plug (704) when the ejector handle (100) is in an eject position.

Regarding claim 14, Stahl discloses the chassis of claim 13, wherein each respective mechanism further comprises a second ejector handle (other handle 100 not numbered in Fig. 6e) that includes a member (latching portion of other 100 similar to that shown in Fig. 6a) configured to provide a positive mating pressure on the module (110/702) when the connector (700) is inserted into the corresponding plug (704), 
wherein the ejector handle (100) is configured at a top end of the chassis (204 as depicted in Fig. 6e) and the second ejector handle (other 100) is configured at a bottom end of the chassis (204 as depicted in Fig. 6e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahl as applied to claims 1, 3, 8 and 10 above, and further in view of Lehman US 6198633.

Regarding claim 2, Stahl discloses the mechanism of claim 1.
Stahl does not explicitly disclose wherein the mechanism further comprises a module front panel-to-chassis ground.
However, Lehman discloses (in Fig. 8) a module front panel-to-chassis ground (ESD ground clip/plastic card guide).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the mechanism of Stahl further comprise a module front panel-to-chassis ground, as taught by Lehman, in order to ground the structure.

Regarding claim 5, Stahl discloses the mechanism of claim 3. 
Stahl does not explicitly disclose wherein the mechanism further comprises a grounding gasket for each spring-loaded fastener, 
wherein the grounding gasket takes up any remaining gap between a front panel of the module and the chassis.
However, Lehman US 6198633 discloses (in Fig. 8) a grounding gasket (ESD ground clip/plastic card guide) for each fastener (ground pin), 
wherein the grounding gasket (ESD ground clip/plastic card guide) takes up any remaining gap between a front panel (faceplate) of a module (adapter card) and a chassis (16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the mechanism of Stahl further a grounding gasket for each spring-loaded fastener, wherein the grounding gasket takes up any remaining gap between a front panel of the module and the chassis, as taught by Lehman, in order to ground the structure.

Regarding claim 9, Stahl discloses the chassis of claim 8, wherein each respective mechanism further comprises a respective module front panel-to-chassis ground.
Stahl does not explicitly disclose wherein each respective mechanism further comprises a respective module front panel-to-chassis ground .
However, Lehman discloses (in Fig. 8) a module front panel-to-chassis ground (ESD ground clip/plastic card guide).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have each respective mechanism of Stahl further comprise a respective module front panel-to-chassis ground, as taught by Lehman, in order to ground the structure.

Regarding claim 12, Stahl discloses the chassis of claim 10.
Stahl does not explicitly disclose wherein each respective mechanism further comprises a grounding gasket for each spring-loaded fastener, 
wherein the grounding gasket takes up any remaining gap between a front panel of the respective module and the chassis.
However, Lehman discloses a grounding gasket (ESD ground clip/plastic card guide) for each fastener (ground pin), 
wherein the grounding gasket (ESD ground clip/plastic card guide) takes up any remaining gap between a front panel (faceplate) of a module (adapter card) and a chassis (16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have each respective mechanism of Stahl further a grounding gasket for each spring-loaded fastener, wherein the grounding gasket takes up any remaining gap between a front panel of the respective module and the chassis, as taught by Lehman, in order to ground the structure.

Allowable Subject Matter
Claims 4, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 3, a combination of limitations that “wherein the first spring-loaded fastener and the second spring-loaded fastener each include a screw which, when tightened, holds the connector into a fully seated position; and wherein the first spring-loaded plunger assembly and the second spring-loaded plunger assembly each include a plunger which, when engaged, pushes the module into a fully seated position in the plug”.  
None of the reference art of record discloses or renders obvious such a combination.

	Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 8 and 10, a combination of limitations that “wherein the first spring-loaded fastener and the second spring-loaded fastener each include a screw which, when tightened, holds the connector into a fully seated position; and wherein the first spring-loaded plunger assembly and the second spring-loaded plunger assembly each include a plunger which, when engaged, pushes the respective module into a fully seated position in the corresponding plug”.  
None of the reference art of record discloses or renders obvious such a combination.

	Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that “wherein at least one of the one or more plugs comprises a compressible gap filling material configured to fill an air gap between an end of a connector inserted the plug and a back surface of the at least one plug to meet signal performance acceptance criteria”.  
None of the reference art of record discloses or renders obvious such a combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Held US 10622761 Fig. 6a-c discloses a card module with rear spring loaded fasteners;
Joist US 20090175007 Fig. 2-3, Tollbom US 5793614 Fig. 1-2, Lutz US 6582241 Fig. 4a-c disclose a plug-in module with securing first element;
Ice US 7210586 Fig. 5d and 6 discloses a card module with spring loaded fasteners;
Roy US 6147872 anticipates claims 1 and 8;
Montagna US 6471310 Fig. 9-11 discloses a chassis mounted retaining spring loaded assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841